Citation Nr: 0512676	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for congestive heart 
failure and hypertension, claimed as secondary to service-
connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which, in part, denied the 
veteran's claim for service connection for congestive heart 
failure.  

Procedural history

In September 2001, the veteran filed a claim for service 
connection for congestive heart failure, a lung disability 
and type II diabetes mellitus due to exposure to herbicides 
in Vietnam.  In the April 2002 rating decision, the RO 
granted service connection for type II diabetes mellitus due 
to herbicide exposure.  The veteran's claims of entitlement 
to service connection for congestive heart failure and 
bronchial asthma were denied on both a direct basis; on a 
secondary basis as due to service-connected type II diabetes 
mellitus; and on a presumptive basis due to exposure to 
herbicides.  The veteran initiated an appeal of that 
decision.  

In August 2002, the RO issued a statement of the case (SOC) 
denying service connection for congestive heart failure and 
hypertension and bronchial asthma on a direct, secondary and 
presumptive basis.  The veteran indicated on his substantive 
appeal (VA Form 9) that he only wished to appeal the issue of 
entitlement to service connection for congestive heart 
failure and hypertension.   Therefore, the claim of 
entitlement to service connection for bronchial asthma is not 
in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board additionally notes that the veteran, in his 
correspondence with the RO and during his March 2005 personal 
hearing, referred to his claim as one for secondary service 
connection.  The Board finds that the issue currently on 
appeal is the issue as phrased on the title page of this 
decision.  The claim will therefore not be considered on a 
direct basis or on a presumptive basis due to exposure to 
herbicides in Vietnam.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in March 2005.  The transcript of the 
hearing is associated with the veteran's claims folder.


FINDING OF FACT

The medical evidence of record does not indicate that a 
medical nexus exists between diagnosed congestive heart 
failure and hypertension and the veteran's service-connected 
type II diabetes mellitus.


CONCLUSION OF LAW

Congestive heart failure and hypertension were not incurred 
as a result of service-connected type II diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
congestive heart failure and hypertension on a secondary 
basis.  Specifically, he contends that his current congestive 
heart failure and hypertension are due to his service-
connected type II diabetes mellitus.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim and of the particular deficiencies in the evidence with 
respect to his claim.  Additionally, the September 2003 
supplemental statement of the case (SSOC) notified the 
veteran of the particular deficiencies in the evidence with 
respect to his claim.

More significantly, letters were sent to the veteran in 
November 2001 and October 2004 which were specifically 
intended to address the requirements of the VCAA.  The 
November 2001 letter detailed the evidence needed to 
substantiate a claim for service connection on a secondary 
basis.  Specifically, the veteran was told he needed evidence 
of his claimed physical condition and "a relationship 
between your claimed condition and your service-connected 
condition."  The veteran was informed that the RO had 
requested treatment records from the Westside VA medical 
center and Oak Forest Hospital.  Furthermore, the October 
2004 letter indicated that the RO had received the veteran's 
statement from Dr. P.C.A.C.  Thus, both the November 2001 
letter and the October 2004 letter not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
October 2004 letter, the RO informed the veteran that VA was 
responsible for getting "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  The November 2001 letter also advised him 
that a VA medical examination would be provided if it was 
necessary to make a decision in his claim, and that the RO 
had contacted the Westside VA medical center in regards to 
scheduling him for a medical examination.  The November 2001 
letter informed the veteran that the Westside VA Medical 
Center would send him a letter telling him when to report and 
of the importance of his appearing for his VA examination on 
the scheduled date and time.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2004).  The October 2004 letter 
informed the veteran that VA would make reasonable efforts to 
get "relevant records not held by a Federal agency.  This 
may include records from State or local governments, private 
doctors and hospitals, or current or former employers."  The 
November 2001 letter indicated that "If there are private 
medical records that would support your claim, you can 
complete, sign and return enclosed VA Form 21-4142, 
Authorization for Release Information [sic], and we will 
request those records for you."  The November 2001 letter 
explained that it was ultimately the veteran's responsibility 
to make sure the RO received private evidence, and that 
another option would be to "get these records yourself and 
send them to us."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2001 letter asked the 
veteran to "Tell us about any additional information or 
evidence that you want us to try to get for you."  The 
October 2004 letter stated: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
Board believes that these requests substantially comply with 
the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the November 2001 and October 2004 
letters together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the Secretary would attempt to obtain on behalf of 
the veteran.  The Board notes that although the November 2001 
letter asked the veteran to submit evidence within 30 days 
and the October 2004 letter asked for a response within 60 
days, they also informed the veteran that he could take up to 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in April 2002, prior to the expiration 
of the one-year period following the November 2001 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) [to be codified at 38 U.S.C. §  ____], made effective 
from November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was initially provided 
notice of the requirements of the VCAA in November 2001,  
prior to the adjudication of this claim, which was by rating 
decision in April 2002.    Therefore, the Board finds that 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA and 
private treatment records.  A VA nexus opinion in regards to 
the veteran's claim was provided in June 2002, the results of 
which will be referred to below.  The report of the VA 
examiner reflects that the examiner reviewed the veteran's 
service medical records and private medical evidence and 
rendered an appropriate opinion.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As noted in the Introduction, the 
veteran testified via video teleconferencing at a personal 
hearing that was conducted before the undersigned Veterans 
Law Judge in March 2005.  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent laws and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

The Board again notes, as it did in the Introduction, that 
the veteran has pursued this claim strictly on the basis of 
secondary service connection.  He does not contend, and the 
evidence does not demonstrate, that his heart failure or 
hypertension existed during his military service over 35 
years ago or within the one year presumptive period after 
such service.  See 38 C.F.R. § 3.309(a) (2004).  Similarly, 
there is no contention on the part of the veteran, and no 
indication in the record, that his heart disease and 
hypertension are due directly to exposure to herbicides in 
Vietnam; moreover, the Agent Orange presumptions found in 
38 C.F.R. § 3.309(e) do not encompass cardiovascular disease.

With respect to Wallin element (1), current disability, there 
is evidence that the veteran was diagnosed with congestive 
heart failure and hypertension at Oak Forest Hospital in 
January 1999, which was confirmed by the August 1999 VA 
examiner.  Wallin element (1) is accordingly satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is service-connected for type II 
diabetes mellitus due to exposure to herbicides in Vietnam.  
Wallin element (2) is accordingly satisfied.

With respect to critical Wallin element (3), for reasons 
expressed immediately below the Board finds that the 
competent medical evidence in this case shows that there does 
not exist a contributory relationship between the service-
connected diabetes mellitus and the veteran's congestive 
heart failure with hypertension.
  
The December 2001 VA examiner specifically opined that the 
veteran's congestive heart failure was not related to the 
veteran's type II diabetes mellitus.  In June 2002, the same 
examiner was asked to determine whether the veteran's 
service-connected type II diabetes mellitus was the cause of 
the veteran's congestive heart failure and hypertension.  The 
examiner reviewed the veteran's claims folder and stated that 
the veteran's "clinical picture is not compatible with 
diabetic cardiomyopathy or diabetic related atherosclerotic 
heart disease . . . ."  As for the veteran's hypertension, 
the examiner stated that "this clinical picture is not 
compatible with diabetic nephropathy causing secondary 
hypertension. . . . In my opinion, type II diabetes mellitus 
and its treatment with glipizide was not the cause of or an 
aggravating factor in the development of the patient's 
congestive heart failure, bronchial asthma, or 
hypertension."  

In support of his claim, the veteran points to a statement by 
P.C.A.C., M.D., dated in November 2002.  Dr. P.C.A.C. 
indicated that the veteran was under his medical care, and 
went on to state: "hypertension can be a complication of 
diabetes mellitus and subsequently congestive heart failure 
can be a complication of hypertension."  For reasons 
explained immediately below, the Board assigns little weight 
of probative value on this opinion.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Dr. P.C.A.C. gave no cogent explanation in support of his 
opinion and failed to relate his opinion to the veteran's 
specific medical history and circumstances.  His remarks 
amount to a generalized statement that hypertension can be a 
complication of diabetes mellitus and congestive heart 
failure can be a complication of hypertension.  The Court has 
held that medical evidence is speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  This statement is 
inconclusive in nature and as such cannot support a claim for 
service connection. See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

On the other hand, the VA physician's opinion given in 
December 2001 and June 2002 is based on a thorough review of 
the claims folder and a thorough examination conducted in 
December 2001 and gives detailed reasons as to why the 
veteran's congestive heart failure with hypertension is not a 
result of his service-connected diabetes mellitus.  The Board 
therefore affords greater probative value to the VA 
examiner's opinion.  

To the extent that the veteran himself is attempting to 
provide a nexus between his congestive heart failure with 
hypertension and his service-connected type II diabetes 
mellitus, his statements are not probative of a nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

Conclusion

In summary, in regards to the veteran's secondary service 
connection claim for his congestive heart failure with 
hypertension, Wallin element (3) has not been met.  For the 
reasons and bases which have been expressed above, the 
preponderance of the evidence is against these claims, 
contrary to the assertions made by the veteran's 
representative at his personal hearing.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for congestive heart 
failure and hypertension, claimed as secondary to service-
connected type II diabetes mellitus, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


